Citation Nr: 0334220	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  94-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran retired with over 20 years of honorable active 
service from July 1964 to July 1967, from July 1968 to April 
1972, and from April 1973 to August 1986.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to 
increased evaluations for disabilities of the left and right 
knees, the low back, the neck, the left shoulder, and for 
tinea cruris.  In a December 1997 decision, the Board of 
Veterans' Appeals (Board) remanded these issues to the RO for 
additional development.  In January 2000, the Board again 
remanded these issues for additional development.  

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus, assigned a 10 percent 
rating, and determined that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for oligospermia/infertility, due to exposure to 
Agent Orange.  In September 2002, the veteran submitted a 
notice of disagreement (NOD) with the rating assigned for 
diabetes, and the decision not to re-open the service 
connection claim.  The RO issued a statement of the case 
(SOC) in July 2003.  Although a VA Form 9 or its equivalent 
has not been associated with the claims file, the Board notes 
that the case was forwarded to the Board before the veteran's 
time to complete his appeal had expired.  VA records reflect 
that these two issues are currently on appeal (that is, 
"merged" with the pending appeal on September 26, 2003).  
Therefore, the Board will address them in the REMAND portion 
of the decision.  The Board will also address the issues of 
increased ratings for tinea cruris and for the lumbar and 
cervical spines in the REMAND portion of the decision.

FINDINGS OF FACT

1.  Left shoulder degenerative arthritis has been manifested 
throughout the appeal period by range of motion of the left 
(minor) arm of at least 30 degrees of abduction; additional 
functional impairment due to pain on use and weakness 
including during flare-ups has been shown; the overall 
functional impairment is comparable to limitation of 
abduction to 25 degrees from the side.  

2.  Right knee degenerative arthritis has been manifested 
throughout the appeal period by chronic swelling, at least 35 
degrees of flexion, normal extension, and increased 
functional impairment due to pain on use, including during 
flare-ups; the overall functional impairment is comparable to 
limitation of flexion to 30 degrees.  

3.  Left knee degenerative arthritis has been manifested 
throughout the appeal period by at least 35 degrees of 
flexion, normal extension, and increased functional 
impairment due to pain on use, including during flare-ups; 
the overall functional impairment is comparable to limitation 
of flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for left 
shoulder degenerative arthritis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2003).

2.  The criteria for a 20 percent schedular rating for right 
knee degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2003).

3.  The criteria for a 20 percent schedular rating for left 
knee degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
specific knee complaint; however, he did complain of trouble 
straightening his legs.  He also complained of right shoulder 
pain during active service.  A separation examination report 
reflects that he is right-hand dominant.  In August 1992, the 
veteran requested service connection for arthritis of 
multiple joints.  

A May 1993 VA orthopedic compensation and pension examination 
report reflects that X-rays showed degenerative joint disease 
of both knees and the right shoulder.  An examiner found 
limited motion in both knees and shoulders.  Shoulder pain 
and stiffness were the main complaints, although there was no 
swelling, deformity, or atrophy of the shoulder muscles.  
Forward elevation, sideward elevation (abduction), and 
external rotation of both arms were each limited to 90 
degrees.  

According to the May 1993 examination report, the knees 
showed no swelling or deformity, although right knee 
circumference was 18.5 inches and the left knee was 16.5 
inches.  Both thighs were 23 inches in circumference at mid-
thigh; however, the left calf was 16.5 inches, as compared to 
17.75 inches on the right.  Right knee flexion was to 60 
degrees, and left was to 80 degrees.  There was no knee 
instability, but there was tenderness over the joint line on 
the right.  The diagnoses were degenerative joint disease of 
both knees and the right shoulder.  No diagnosis was offered 
for the left shoulder.

In a rating decision issued in August 1993, the RO 
established service connection for degenerative joint disease 
of the knees under Diagnostic Code 5257.  The RO assigned a 
10 percent rating for the right knee effective from August 
31, 1992, and a noncompensable rating for the left knee 
effective from August 31, 1992.   In that rating decision, 
the RO established service connection for degenerative joint 
disease of the right shoulder and assigned a 10 percent 
rating effective from August 31, 1992 under Diagnostic Code 
5202.  Service connection for the left shoulder was not 
addressed.  

The veteran underwent a VA compensation and pension 
examination in November 1993.  The relevant diagnosis was 
degenerative joint disease of the left shoulder.

In a rating decision issued in March 1994, the RO continued 
the previous ratings for the knees and the right shoulder and 
established service connection for left shoulder arthritis 
and assigned a 20 percent rating under Diagnostic Code 5003-
5203 effective from August 31, 1992.  

A November 1994 VA orthopedic compensation and pension 
examination report reflects that the veteran underwent right 
knee surgery in 1990 but had never had left knee surgery.  
There was no anterior or posterior laxity.  Painless range of 
motion of the right knee was from 0 to 10 degrees and from 0 
to 40 degrees on the left.  The joint lines were tender, 
bilaterally.  There was a 15 cm x 0.5 cm scar of the right 
knee that was non-tender, mildly depressed, and not adherent 
or atrophic.  There was a scar over the anterior aspect of 
the upper third of the right tibia measuring 3.5 cm by 0.2 cm 
with mild keloid formation.  The shoulders had not had 
surgery and were described as painful and stiff.  Both 
shoulders had forward flexion to 40 degrees, abduction to 60 
degrees and external rotation to 90 degrees, and internal 
rotation to 45 degrees.  X-rays showed degenerative arthritis 
of both shoulders and knees.  The diagnoses were degenerative 
joint disease of both knees and shoulders.  

In a rating decision issued in August 1995, the RO denied an 
increased rating for the left shoulder but assigned a 30 
percent rating for degenerative joint disease of the right 
shoulder effective from May 11, 1994, and recoded the 
disability under Diagnostic Code 5201.  The RO continued a 10 
percent rating for the right knee with limitation of motion 
but changed the Diagnostic Code from 5257 to Diagnostic Code 
5003.  The RO assigned a 10 percent rating for the left knee 
effective from May 11, 1994, and recoded that disability 
under Diagnostic Code 5003.

In May 1996, the veteran requested increased ratings for his 
knees, for his lumbar and cervical spines, and for his left 
shoulder.  He also requested service connection for bilateral 
leg neuropathy and for a skin problem.  

The veteran underwent a VA orthopedic compensation and 
pension examination in August 1996.  The examiner noted that 
five years earlier, a right knee tendon repair surgery due to 
a fall had been performed.   The knees were painful with 
limited motion.  Stairs caused aggravation.  The knees were 
stiff in the morning and took about 2 hours to become limber.  
Coldness and dampness aggravated the pain.  The veteran 
walked with a cane and a limp favoring the right leg.  The 
right knee joint was mildly swollen with tenderness over the 
joint lines.  Painless range of motion was from 0 to 40 
degrees on the right and from 0 to 50 degrees on the left.  

According to the August 1996 VA examination report, the left 
shoulder had painless forward flexion, measured by 
goniometer, to only 10 degrees, abduction to only 30 degrees, 
and internal and external rotation to 10 and 45 degrees, 
respectively.  There was a 23 cm by .5 cm scar over the right 
knee, with no depression, tenderness, atrophy, or adhesions.  
The examiner reported that X-rays of the knees were negative 
and a left shoulder X-ray showed mild degenerative arthritis 
of the shoulder joint.  The diagnosis was residuals of 
trauma, right knee, with limitation of motion of the right 
knee joint.  The examiner did not offer a diagnosis for the 
left knee or for either shoulder. 

In a rating decision issued in April 1997, the RO continued a 
10 percent rating for degenerative joint disease the right 
knee with limitation of motion under Diagnostic Code 5003 and 
continued a 10 percent rating for degenerative joint disease 
of the left knee.  The RO also continued a 20 percent rating 
for degenerative joint disease of the left shoulder under 
Diagnostic Code 5201.  

In April 1997, the veteran submitted an NOD to the above knee 
ratings and left shoulder rating.  The RO issued a statement 
of the case (SOC) in April 1997.  In May 1997, the veteran 
submitted a VA Form 9, arguing that right knee pain precluded 
walking farther than a short distance or sitting longer than 
a short time.  He reported that his left knee precluded any 
walking or sitting.  He also reported increased left shoulder 
pain while driving and other activity.  

In December 1997, the Board remanded the issues of increased 
ratings for the left shoulder and for the knees inter alia 
for further development.  The RO subsequently obtained VA 
outpatient treatment reports that reflect treatment at 
various times.  

Among the relevant outpatient treatment reports is one dated 
in March 1996 that notes that the shoulders had good range of 
motion with pain but no weakness.  A June 1996 report notes 
left sided weakness of abduction.  Another June 1996 report 
notes that the veteran reported that the right leg gave out 
and that the veteran had sharp pains in the left knee.  A 
September 1996 treatment report notes complaint of neck, 
shoulder, and arm pain.  A May 1997 report reflects that the 
earlier reported right knee injury and surgery was a civilian 
job-related injury for which he was receiving private 
treatment through a workers' compensation claim.   

According to an August 1998 VA orthopedic compensation and 
pension examination report, a fall on the right knee in 1990 
tore a patellar tendon, which required surgical repair.  
Subsequently, the veteran developed deep venous thrombosis of 
the right leg.  The veteran never returned to work after that 
and bilateral shoulder stiffness apparently also contributed 
to unemployability.  He had worked as a driver and it became 
difficult to turn the steering wheel.  Examination of the 
knees in the supine position revealed range of motion from 0 
to 80 degrees on the right and 0 to 90 degrees on the left.  
There was an anterior scar on the right knee and the veteran 
wore an elastic stocking on the right leg.  Thigh muscles 
were 62 cm in circumference, bilaterally, when measured 13 cm 
above the kneecaps.  The right knee showed intra-articular 
fusion of about 1+.  

According to the report, the veteran's left shoulder could 
flex forward 50 degrees, abduct to 45 degrees, externally 
rotate to 50 degrees and internally rotate to 20 degrees.  
These movements were painful.  X-rays of the knees showed 
early mild degenerative arthritis.  The relevant diagnosis 
was severe degenerative arthritis of the left shoulder with 
significant glenohumeral joint motion.  The examiner noted 
chronic right knee swelling and opined that limitation of 
motion of both shoulders would make driving a car difficult.  

In July 1999, the veteran underwent a VA orthopedic 
compensation and pension examination.  The examiner noted 
that the claims file was not available and that the veteran 
had stopped working because of generalized arthritis and 
multiple joint pains.  The veteran reported that all symptoms 
had worsened since the August 1998 VA examination, that he 
had trouble getting out of the car, and that he could walk 
only about one hundred yards.  He took piroxicam, 20 mg, 
daily, and Tylenol(r), 325 mg, four times a day, for pain.  
Flare-ups occurred daily, and made it difficult to use the 
arms to wash his face or comb his hair.  He used a cane for 
walking, but had no episodes of dislocation or subluxation.  
He had difficulty driving.  

The examiner in July 1999 noted that the veteran did not have 
a flare-up at the time of the examination but did note that 
he walked with an uneven gait and had no ankylosis or 
constitutional signs of inflammatory arthritis.  The right 
calf was measurably smaller in circumference than the left.  
The veteran was wearing a stocking on the right and had no 
palpable posterior tibial or dorsalis pulse.  Knee range of 
motion was from 0 to 65 degrees on the right and from 0 to 40 
degrees on the left.  Extension was to 0 degrees, 
bilaterally.  The knees were stable and the ligaments were 
intact.  

The left shoulder exhibited 110 degrees of forward flexion, 
180 degrees of abduction, and 70 degrees of external and 
internal rotation.  No X-rays were taken.  The relevant 
diagnoses were severe degenerative joint disease of both 
shoulders and both knees.  The examiner felt that the veteran 
had severe limitation of activities and range of motion in 
all joints, which significantly impaired function and was 
worse during flare-ups.  

In January 2000, the Board remanded the issues for additional 
development.  

In March 2000, the RO asked the veteran to disclose the 
source of any relevant medical treatment.  The veteran did 
not respond.  

In September 2000, the veteran underwent a VA orthopedic 
compensation and pension examination.  The veteran reported 
that the left shoulder was more painful than the right.  He 
had a hard time combing his hair and he reported left arm 
weakness, but no swelling, and that he took Tylenol(r).  He did 
not use a cane, according to the examiner.  The veteran also 
complained of stiff, painful knees with occasional swelling.  
He reported pain on use and fatigability.  

Knee range of motion was from 0 to 110 degrees on the right 
and from 0 to 90 degrees on the left.  0 to 140 degrees was 
normal.  Extension was to 0 degrees, bilaterally.  The knees 
were stable and the ligaments were intact.  After walking one 
hundred yards, knee flexion was to 90 degrees on both knees, 
which lacked 50 degrees of normal range of motion.  X-rays 
showed mild femoral narrowing of both knee joints and left 
knee medial joint space narrowing with possible loose bodies, 
bilaterally.  The examiner noted degenerative joint disease 
of the left shoulder and left knee with decreased range of 
motion after walking 100 yards.  

Forward flexion of the left shoulder was to 90 degrees, 
abduction was to 90 degrees, and external and internal 
rotation was to 30 degrees.  Normal forward flexion and 
abduction is to 180 degrees and normal rotation is to 90 
degrees.  X-rays showed marked degeneration of the 
glenohumeral joint.  

In January 2002, the veteran underwent a VA orthopedic 
compensation and pension examination.  During the 
examination, the veteran complained of stiffness in all 
joints and reported that he could not drive a car very well.  
Using his left arm over his head produced pain and caused 
flare-ups.  He carried a cane in the right hand at all times.  
Forward flexion of the left shoulder was to 80 degrees, 
abduction was to 70 degrees, and external and internal 
rotation was to 20 degrees.  All movement was met with 
extreme pain.  X-rays showed end stage degeneration of the 
left glenohumeral joint.  Joint replacement was almost 
necessary.  There was no history of any left shoulder 
dislocation.  

The veteran had only 35 to 40 degrees of flexion in either 
knee with full extension.  There was no instability or 
swelling.  X-rays of the knees showed osteoarthritis of the 
patellofemoral joints.  The examiner felt that the veteran 
needed regular treatment, non-steroidal anti-inflammatory 
drugs, physical therapy, a transcutaneous electrical nerve 
stimulation (TENS) unit, and other treatment.  These, along 
with other disabilities, appeared to render the veteran 
unemployable, according to the examiner.  

In April 2003, the RO issued a supplemental statement of the 
case (SSOC).  

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary (i.e., to VA) that is necessary to substantiate the 
claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran in this case has been notified as to the laws and 
regulations governing the evaluation of degenerative joint 
disease of the left shoulder and knees.  He has, by 
information letters, rating actions, statements of the case 
(SOCs) and SSOCs, been advised of the evidence considered in 
connection with his claims, and what evidence that is 
potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent records identified by the veteran.

The Board emphasizes that by SSOC issued in April 2003, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claims, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Because the decision below is favorable, VA's duty to assist 
and to notify the veteran of the evidence that he must submit 
has been satisfied.  Quartuccio, supra.  The veteran will not 
be prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims anew in light of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs or without first affording the 
veteran additional time and opportunity to respond.  A remand 
for additional notice and adjudication by the RO would thus 
serve only to further delay resolution of these claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2003).  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2003).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or limitation of flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  Hence, functional loss due to 
pain is to be rated at the same level as functional loss due 
to impeded flexion.

A.  Left Shoulder Rating

The left (minor side) shoulder has been rated 20 percent 
disabling throughout the appeal period under Diagnostic Code 
5201.  The Board must therefore determine whether there is 
any basis to assign a rating greater than 20 percent under 
any appropriate Diagnostic Code.  

Motion of the shoulder joint is rated under Diagnostic Code 
5201.  A 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  A 20 percent rating is assigned where there is 
limitation of motion of the minor arm to no higher than the 
shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2003).

The range of motion of the left (minor) arm has varied during 
the appeal period from only 30 degrees of abduction, shown in 
August 1996, to 180 degrees, shown in July 1999.  The most 
recent (January 2002) evaluation reflects 70 degrees of 
abduction; however, all movement was met with extreme pain.  
Limitation of motion to 25 degrees has not been shown and the 
criteria for a 30 percent rating have therefore not been more 
nearly approximated; however, the tenets of DeLuca require 
that the Board also consider a higher rating for increased 
functional impairment due to pain on use, including during 
flare-ups.  Considering additional functional impairment due 
to pain on use and weakness, including during flare-ups, the 
Board finds that the criteria for a 30 percent schedular 
rating for the left shoulder are more nearly approximated.  

The Board has considered Diagnostic Codes 5200 and 5202 for 
the left shoulder; however, because neither ankylosis nor 
other impairment of the humerus is shown, a rating higher 
than 30 percent cannot be assigned for the left shoulder.  
Therefore, the Board grants a 30 percent rating for the left 
shoulder under Diagnostic Code 5003-5201.

B.  Right Knee Rating

The right knee has been rated 10 percent disabling throughout 
the appeal period under Diagnostic Code 5003.  Diagnostic 
Code 5003 requires that degenerative arthritis be rated under 
the appropriate diagnostic code or codes for limitation of 
motion, which, in this case, is Diagnostic Code 5260.  The 
Board must therefore determine whether there is any basis to 
assign a higher rating.  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2003).   

The range of motion of the right knee has varied during the 
appeal period from 40 degrees of flexion in August 1996, to 
110 degrees in September 2000, and back down to 35 to 40 
degrees in January 2002; however, walking has produced 
increased pain and stiffness.  Chronic swelling is also 
shown; however, limitation of motion to 30 degrees has not 
been shown and the criteria for a 20 percent rating for the 
right knee have therefore not been more nearly approximated; 
however, the tenets of DeLuca require that the Board also 
consider a higher rating for increased functional impairment 
due to pain on use and weakness, including during flare-ups.  
In June 1996, the veteran reported that the right leg had 
given out and he has right knee pain on use.  The Board finds 
therefore that the criteria for a 20 percent schedular rating 
for the right knee are more nearly approximated.  

There is a surgical scar over the right knee; however, it is 
due to a post-service injury and is not considered to be a 
service-connected scar.  Therefore, a separate scar rating 
need not be considered.  

The Board has considered Diagnostic Codes 5256 and 5257 for 
the right knee; however, because neither ankylosis, 
subluxation, nor lateral instability is shown, a rating 
higher than 20 percent cannot be assigned for the right knee.  
Therefore, the Board grants a 20 percent rating for the right 
knee under Diagnostic Code 5003-5260.

C.  Left Knee Rating

The left knee has been rated 10 percent disabling throughout 
the appeal period under Diagnostic Code 5003.  As noted 
above, the Board must determine whether there is any basis to 
assign a higher rating. 

The range of motion of the left knee has varied during the 
appeal period from 50 degrees of flexion in August 1996, to 
40 degrees in July 1999, to 90 degrees in September 2000, and 
back down to 35 to 40 degrees in January 2002; however, 
walking has produced increased pain and stiffness.  
Limitation of motion to 30 degrees has not been shown and the 
criteria for a 20 percent schedular rating for the left knee 
have therefore not been more nearly approximated; however, 
because the tenets of DeLuca require that the Board also 
consider a higher rating for increased functional impairment 
due to pain on use, including during flare-ups, and such is 
shown in this case, the Board finds that the criteria for a 
20 percent schedular rating for the left knee are more nearly 
approximated.  

The Board has considered Diagnostic Codes 5256 and 5257 for 
the left knee; however, because neither ankylosis, 
subluxation, nor lateral instability is shown, a rating 
higher than 20 percent cannot be assigned.  Therefore, the 
Board grants a 20 percent rating for the left knee under 
Diagnostic Code 5003-5260.



D.  Extraschedular Considerations

38 C.F.R. § 3.321(b) (2003) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the veteran's PTSD has been rated 100 percent 
disabling, and even though the medical evidence reflects that 
service-connected orthopedic disabilities might also preclude 
obtaining or retaining substantially gainful employment, the 
veteran has not specifically requested extraschedular 
consideration for the left shoulder and knees.  Thus, the 
knees and left shoulder ratings considered in this decision 
have not rendered impractical the application of the regular 
schedular standards and the veteran has not asserted such.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  A 30 percent evaluation for left shoulder degenerative 
arthritis is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.

2.  A 20 percent evaluation for right knee degenerative 
arthritis is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.

3.  A 20 percent evaluation for left knee degenerative 
arthritis is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


REMAND

In its January 2000 remand, the Board requested a dermatology 
examination and opinion concerning the etiology of skin 
disorders located other than in the groin area.  The RO 
recently denied the claim for failure to report for the 
examination.  The claims files reflect that the veteran, who 
is 100 percent disabled and does not live near the Clarksburg 
VA Medical Center, has requested that this examination not be 
scheduled earlier than 11 AM.  The claims files also reflect 
that he cancelled one such appointment for that reason and he 
cancelled a second examination because he would be out of 
town on that date.  Outpatient treatment reports reflect that 
the veteran has reported promptly for his afternoon 
appointments.  The claims file does not reflect that the 
veteran simply failed to report for the dermatology 
examination without good cause.  Therefore, there is no basis 
to deny an increased rating claim under 38 C.F.R. § 3.655, 
and the veteran should be offered the dermatology examination 
that the Board requested in January 2000.  

With respect to the appeal for higher ratings for 
degenerative joint disease of the lumbar and cervical spines, 
the rating criteria for diseases and injuries of the spine 
has been revised since the most recent supplemental statement 
of the case (SSOC) was issued in April 2003.  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As such, VA must notify the veteran of these revisions and 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since the effective dates of 
the recent revisions, applying whichever is more favorable to 
the veteran. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, during the remand period, 
the RO must inform the veteran and his representative that 
notwithstanding the information previously provided, a full 
year is allowed to respond with further evidence or argument 
pertinent to any issue on appeal.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since April 2003.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO must review the claims files 
and ensure that all notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  If the veteran has timely filed a 
substantive appeal regarding the 10 
percent rating for diabetes mellitus and 
the decision not to reopen the claim of 
service connection for 
oligospermia/infertility due to exposure 
to Agent Orange, the RO should inform the 
veteran and his representative that 
notwithstanding any information 
previously provided, a full year is 
allowed to respond with further evidence 
or argument pertinent to any issue on 
appeal.  If a timely substantive appeal 
or equivalent has not been filed, the 
veteran should be so informed, and should 
be given the usual appeal rights with 
respect to the timeliness issue.

4.  A dermatology examination should be 
scheduled for no earlier than 11 am on 
the day of the examination, if possible.  
The claims file should be made available 
to the dermatologist, who is asked to 
review the claims file, including the 
REMAND instructions contained in the 
January 2000 REMAND, prior to the 
examination.  

The dermatologist is asked to determine 
whether it is at least as likely as not 
that any skin condition located at other 
than the groin area is a manifestation of 
or has been aggravated by service-
connected tinea cruris.  The 
dermatologist should describe in detail 
all manifestations of tinea cruris and 
their location, noting whether there is 
any exfoliation, exudation, or itching; 
whether there is ulceration or systemic 
or nervous manifestations; and, whether 
tinea cruris causes marked disfigurement 
or an exceptionally repugnant condition.  

The dermatologist should report whether 
the service-connected tinea cruris has 
required systemic therapy with 
corticosteroids or other 
immunosuppressive drug and if so, how 
often.  Finally, the dermatologist is 
asked to determine the approximate body 
coverage of service-connected tinea 
cruris and to express this in the 
following two ways: (1) the approximate 
percent of entire body coverage; and, (2) 
the approximate percent of exposed area 
affected.  Any finding should be set 
forth in a legible report.  

5.  The veteran and his representative 
should be supplied with a copy of the 
revised rating schedule for diseases and 
injuries of the spine.  The RO should 
determine whether further examination for 
degenerative arthritis of the lumbar and 
cervical spines is necessary.  If further 
orthopedic examination is necessary, it 
should be offered.  After any indicated 
action has been completed, the RO should 
again review the record and re-adjudicate 
the claims for increased ratings for the 
lumbar and cervical spines.  

6.  If the benefits sought remain denied, 
an SSOC should be issued to the veteran 
and his representative and they should be 
given an opportunity to respond thereto.  
The SSOC should reflect consideration of 
each claim under both the former and the 
revised versions of the rating schedule 
and all other legal precedents.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



